Citation Nr: 0326394	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to April 
1983.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO determined that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for low back and right knee disabilities.  

By rating action of December 1998, the RO reduced the rating 
for a left lower extremity disability from 20 to 
noncompensable.  The veteran's substantive appeal filed in 
December 1998 was accepted as a notice of disagreement with 
the reduction.  A supplemental statement of the case was 
issued in December 1999, following the RO's reinstatement of 
the previous 20 percent evaluation for the left low extremity 
disability effective the date of reduction.  The letter 
forwarding the document specifically directed the veteran to 
file a substantive appeal within 60 days of the date of the 
letter.  However, a substantive appeal is not of record.  

In August 2002 the local representative referred to the 
service-connected idiopathic swelling and pain of the left 
lower extremity, as did the representative at the Board in 
Its September 2003 statement.  They appear to be raising the 
issue of entitlement to an increased evaluation for the 
service-connected left lower extremity disability.  As this 
matter has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In November 1983, the RO denied the claim of service 
connection for costochondritis.  The veteran filed a notice 
of disagreement in April 1984.  The RO continued to deny the 
claim in an August 1984 rating action, but a copy of the 
notice is not of record.  This matter is addressed in the 
remand portion of this decision.  Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The RO denied the claim of entitlement to service 
connection for a low back disorder when it issued an 
unappealed rating decision in April 1993. 

3.  The evidence submitted since the April 1993 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The RO denied reopening the claim of entitlement to 
service connection for a right knee disorder when it issued 
an unappealed rating decision in April 1993.  

5.  The evidence submitted since the April 1993 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a right knee 
disability, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1993 decision wherein 
the RO denied the claim of entitlement to service connection 
for a low back disability is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002);  38 C.F.R. §§ 
3.104(a), 3.156(a), 3.160(d),  20.1103 (2002).

2.  Evidence submitted since the April 1993 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for a right knee disability is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law while this appeal has been pending.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veteran Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  She has been provided with notice of the requirements 
for reopening her previously denied claims of service 
connection for right knee and low back disabilities in the 
October 1998 rating decision, December 1998 statement of the 
case, and the supplemental statements of the case issued in 
December 1999, November 2000, and March 2002.  

Furthermore, with regard to notice the Board points out that 
in November 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  Due to the veteran's change 
of address, the letter was mailed to the proper address in 
August 2002.  The letter informed the veteran of the 
enactment of the VCAA; VA's duty to assist in obtaining 
evidence; what the evidence must show for entitlement; when 
and where to send pertinent information; what VA had done to 
assist the claim; and how to contact VA for additional 
assistance.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated her claim with this law in mind, by the March 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West  2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by her as well as authorized by her to 
be obtained.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Factual Background

The evidence of record prior to the April 1993 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a right knee 
disability, and denied the claim of entitlement to service 
connection for a low back disability, is reported in 
pertinent part below.

The service medical records were negative for findings of low 
back and right knee conditions.  A complaint of back pain was 
noted at the time the veteran was diagnosed with and treated 
for idiopathic pain and swelling of the left lower extremity 
in December 1982.  However, specific findings of low back 
abnormalities or complaints do not appear in the remainder of 
the report.  

In connection with a claim for other conditions, the veteran 
was afforded a VA examination in 1984.  At that time, he 
complained of discomfort in both knees made worse when she 
would cross her legs.  There were no findings and complaints 
related to the low back.  

A private examiner evaluated the veteran in December 1984 in 
relation to a reported injury to the right knee sustained 
that same month.  According to the history, the veteran 
reported that on December 19, 1984, she had twisted her right 
knee while at work.  She also reported prior injuries to the 
knee sustained in September and October 1984.  It was noted 
that the September 1984 problem occurred when she was 
crossing her right leg over her left leg.  She denied any 
knee injuries prior to September 26, 1984.  X-rays of the 
knee revealed some irregularities in the lateral femoral 
condyle, which the examiner indicated may represent a defect.  
The examiner concluded that the veteran's problem with her 
right knee were work-related and started on the date of the 
initial injury in September 1984.  The examiner diagnosed 
straining injury, possible subluxation of the patella, and 
possible loose bodies within the knee.  Follow-up reports, 
dated in 1985, reflect ongoing treatment and evaluation of 
the right knee pain and recurrent dislocation.  

In December 1985, the veteran filed a claim alleging 
entitlement to service connection for a right leg disability 
as secondary to the service-connected left leg disability.  

By rating action of December 1985, service connection was 
denied for a right leg condition on the basis that the 
pathology was clearly related to a post-service injury.  
Notice of the decision, including information concerning the 
veteran's appellate rights, was issued in December 1985.  
Appellate action was not initiated.

Records documenting a right knee arthroscopy of 1985 and a 
patella manipulation in 1989, were added to the claims file 
in October 1989 when the veteran applied to reopen her right 
knee claim and requested an increased rating for the left 
leg.  




Pursuant to her claim, the veteran was afforded a VA 
examination in November 1989.  At that time, the veteran 
dated her right leg problems to 1982 when she had fallen and 
injured her leg during basic training.  On the neurological 
examination, the examiner diagnosed right knee and left leg 
pain of unknown etiology.  The examiner commented on the 
difficulty of making a diagnosis or providing an underlying 
cause of the complaints given the absence of old records.  

On the orthopedic examination, the veteran reported that she 
had experienced swelling of both legs and feet.  The work-
related fall and injury of the right knee were noted.  The 
examiner diagnosed chondromalacia of both patellas, and 
status post retincalum release on the right for lateral 
dislocation of the patella followed by Campbell procedure 
with limitation of motion of the right knee and right 
quadriceps atrophy.  

By rating action of June 1990, the RO denied reopening the 
claim of entitlement to service connection for a right knee 
condition on the basis that a right leg condition was not 
shown to have been incurred in or aggravated by service.  
Notice of the decision, including information concerning the 
veteran's appellate rights, was issued in July 1990.  
Appellate action was not initiated.

In April 1992, the veteran applied to reopen the claim of 
service connection for a right knee disability, and asserted 
a claim of entitlement to service connection for a low back 
condition.  

Additional VA records, dated in 1984 and 1991, were added to 
the claims file in May 1992.  The records show that when 
hospitalized for another matter in 1984, the veteran referred 
to her recurrent right knee subluxation problem.  Her ongoing 
problems with the right knee were documented in records dated 
in 1991.

By rating action of April 1993, the RO denied the claim of 
entitlement to service connection for a low back disability 
on the basis that it was not shown in service.  
The RO also denied reopening the right knee claim on the 
basis that although the evidence was new, it was not material 
as it did not show that the condition occurred during active 
military service.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in May 1993.  Appellate action was not initiated.

The evidence received subsequent to the April 1993 rating 
decision is reported in pertinent part below.

VA records dated in 1995, reflect the treatment of multiple 
joint arthritis, including both knees and ankles.  

On VA examination of April 1996, it was reported that the 
veteran had first undergone surgery in 1983.  The examiner 
reported a diagnosis of history of pain in the left hip, 
knees and ankles, with normal painless range of motion.  The 
examiner also determined that the clinical and laboratory 
examinations did not show arthritis, and further opined that 
if arthritis were found it would not be secondary to swelling 
of the left leg.  

X-rays of the sacroiliac joint were taken in August 1996.  
The examination was normal.  VA records dated in 1998, 
reflect ongoing complaints of right knee and bilateral ankle 
pain.  The records also document the treatment of low back 
pain syndrome and sciatica, as well as degenerative joint 
disease.  Lumbar spine x-rays were taken in February 1998.  
The examiner noted that the radiographs were within normal 
limits.  On an evaluation conducted in May 1998, the veteran 
reported a 15-year history of sciatica and noted that it had 
been constant for the prior 5 years.  Later that month, x-
rays were obtained and revealed mild degenerative disc 
disease at L4-5 and L5-S1 disc.  There was no evidence of 
disc protrusion or spinal stenosis.  

In September 1998, the veteran filed an application to reopen 
the claims of entitlement to service connection for a low 
back disability and a right knee disability.  

In connection with a claim for an increased rating for the 
left lower extremity, a QTC Medical Services contract 
examination was obtained in May 1999.  The examiner recorded 
findings related to the low back and knees.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  With respect to 
reopening, the amendments at 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims but were made effective as of the date 
of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  As noted above, the new regulations 
do not apply in this case since the veteran's claim was 
pending on August 29, 2001.  In this matter, the Board will 
be decide the claim under the prior version of the 
regulation.


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The veteran seeks to reopen her claims of entitlement to 
service connection for a low back disability and a right knee 
disability.  When an appellant seeks to reopen a finally 
denied claim, the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final April 1993 decision 
consists of service medical records and post-service VA and 
non-VA records.    

The prior denials of the claims, were essentially based on 
the lack of evidence showing either condition during service.  
The same is true with respect to evidence added to the record 
since the RO's decision of April 1993.

Prior to April 1993, the first recorded complaints of and 
treatment for a right knee condition appear in reports dated 
in 1984.  These reports document the treatment and evaluation 
of work-related injuries.  The medical history recorded in 
reports submitted since April 1993 date the right knee 
problems back to the time of the work-related injuries in 
1984, not the veteran's service.  Therefore, it is reasonable 
to find that the evidence added to the record is not new and 
material with regard to the question of service connection 
based on incurrence or aggravation during service.  




When the veteran initiated her claim in 1985, she asserted 
service connection for a right knee disability as secondary 
to the service-connected left leg disability.  However, 
evidence of record prior to and after the April 1993 final 
decision are entirely negative for medical opinions in 
support of such assertions.  

For instance, the records of the 1984 injuries are silent for 
any indications that they resulted from any left leg 
condition.  Therefore, the evidence is not new and material 
with respect to the issue of service connection on a 
secondary basis.

Regarding the low back disability, the service medical 
records only include the one recorded complaint of back pain 
in connection with treatment of the service-connected left 
lower leg disability.  An actual condition was not diagnosed.  

Evidence added to the record since the April 1993 decision 
does demonstrate ongoing complaints of back pain and the 
diagnosis of degenerative disc disease.  

Therefore, the evidence is new.  However, there are no 
medical opinions of record which address the critical 
question of whether or not there is a nexus between the 
current diagnosis and the veteran's service.  Therefore, the 
evidence is not material since it does not demonstrate that 
the current condition was incurred or aggravated by the 
veteran's service.

The Board finds that the evidence submitted since the April 
1993 decision is not new and material.  Therefore, the claims 
of service connection for a low back disability and a right 
knee disability are not reopened.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a low back disability, the appeal is denied.  



The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a right knee disability, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

As noted in the Introduction, the claim of service connection 
for costochondritis has been technically pending since the 
veteran's notice of disagreement in April 1984.  She is 
entitled to a statement of the case on this issue.  

Accordingly, the claim is remanded to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the denial of 
entitlement to service connection for 
costochondritis.  The VBA AMC should 
advise the appellant of the need to 
timely file a substantive appeal if she 
desires appellate review.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



